
	
		I
		111th CONGRESS
		1st Session
		H. R. 3886
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to reimburse certain volunteers who provide
		  funeral honors details at the funerals of veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Military Honors for our Nation’s Heroes
			 Act.
		2.Reimbursement by
			 Secretary of Veterans Affairs of volunteers who provide funeral honors detail
			 at funerals for veterans
			(a)Reimbursement
			 authorizedChapter 23 of title 38, United States Code, is amended
			 by adding at the end the following new section:
				
					2309.Reimbursement
				of volunteers who provide funeral honors detail
						(a)Reimbursement of
				volunteersThe Secretary may
				reimburse a member of a veterans’ service organization or other organization
				approved by the Secretary for transportation expenses and other expenses the
				Secretary determines are appropriate, if such expenses are incurred in
				connection with the voluntary provision of a funeral honors detail at the
				funeral of a veteran, including a funeral honors detail requested by a funeral
				home.
						(b)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2309. Reimbursement of volunteers who
				provide funeral honors
				detail.
					
					.
			
